DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 42 the term “approximately” renders the claim vague and indefinite, because it is term of degree which has not been defined in the specification, i.e., what would be considered approximately to the range?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 19-27 and 38-44 are rejected under 35 USC §103.  This rejection is set forth in the prior Office action mailed on  June 22, 2022.
	Note that the same rejection applies for the newly added claims., explanation below:
	With regard to claims 38 and 41, previous rejection of claim 27 applies, since this is just a preferred embodiment which was part of claim 27.
	Regarding to claims 39-40, same as rejection of claim 19, since it includes CTMP fibers as the highly refined  fibers and hardwood fibers are common in the art1 and therefore, one of ordinary skill in the art would have reasonable expectation of success if CTMP or HrCTMP hardwood were used.
	With regard to claim 42, the diameter of the heavily refined fibers must be the same since the combination of references use the same type of fibers refined to Freeness falling within the claimed range.
 With regard to claims 43-44, the primary reference teaches refined fibers in amount from 5 to 20%; see page 2, lines 9-16, which falls within the claimed range. As to the sue of starch the secondary reference teaches the use of papermaking additives including starch; see page 9, lines 21-25 and optimizing the amount of the additives used in a process is considered to be within the levels of ordinary skill in the art and obvious optimization of the products, absent a showing of unexpected results. It has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).

Response to Arguments
Applicant's arguments filed on October 24, 2022 have been fully considered but they are not persuasive.
Applicants argue that the examiner did not indicated the Freeness of the coarse fibers on the primary reference, Clarke. This is unconvincing because it was indicated that Clarke taught all of those, amount/proportion of the fibers and the Freeness on page 1, lines 65-90 and page 2, lines 9-28 and on page 2, lines 21-28, Clark teaches that the unbeaten or relative lightly beaten fibers, i.e. the coarse fibers, have wetness, i.e., Freeness of less than 15 ºSR, which converts to about 712.50 ml and above which falls within the range claimed.
Applicants argues that there is no motivation to combine the references, since the examiner failed to articular the why. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  This is also unconvincing, because the examiner indicated the secondary reference, Nyman, which is an analogous art, i.e., made a fibrous web made by the same process, i.e., foam forming,  and thus one of ordinary skill in the art would have reasonable expectation of success if such fibers were used in the process of the primary reference. Note that with respect to the arguments that there is no motivation to combine, current court decision, KSR, foreclosures the arguments that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396).
Applicants argue that the examiner has not indicated references that indicate that the additives on the referred claims are well-known in the art. This is unconvincing, because when taken official notice of facts, the reference(s) that provide the evidences are supplied in the next office action if requested. If the references need to be cited in the office action, then the official notice would not be required or would be at the very least redundant and unpractical. Here the evidences are provided: Chapters 3, 5 and 7-8 of Au et al., “Application of Wet-End Paper Chemistry” evidences the use of the same retention (chapter 3), sizing (chapter 5) and strength agents (chapters 7 and 8). US Patent Application Publication No. 2013/0180,860 A1, ¶-[0023] and [0036], Lundström in Thesis “Polyelectrolyte Multilayers of Cationic and anionic starch and their use for improving the strength of paper made by mechanical pulps,” Detzel et al. in “Polyelectrolyte Multilayers in Tissue Engineering” evidence the use of multilayer polyelectrolyte of claims 21 and 38. All supplied in the attached PTO-892 Form.
Applicants also argue unexpected results as shown on figure 2. While this might be true, the claims are not commensurable in scope with the unexpected results, since such results were obtained for very specific pulps, i.e., hr + CTMP and the use of starch, while the claims recite other type of fibers, e.g. Mechanical , chemi -mechanical pulps, etc. Note also that in the figure it is unclear what pulp was used for the heavily refined pulp (hr) and the proportions are not indicated as-well. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the combination of the cited reference discloses the preparation of similar paper/product that have related properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 See for example US Patent Application Publication No.  2013/0306256 ¶-[0014]; Wo 2015/087293 A1, abstract and  page 3, lines 4-11; US Patent Application Publication No.  20130133848 A1, ¶-[0039-0041] & [0081]; US Patent No.  8,449,72, column 1, lines 46-64, just to mention a few. If more evidence is needed, the examiner will supply them if requested.